              Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 1 of 18




     W. Zev Abramson, Esq. #289387
 1
     Nissim Levin, Esq. #306376
 2   Christina Begakis, Esq. #316779
     ABRAMSON LABOR GROUP
 3   3580 Wilshire Blvd, Suite 1260
     Los Angeles, California 90010
 4
     Tel: (213) 493-6300
 5   Fax: (213) 382-4083

 6   Attorneys for Plaintiff,
     JORGE MADRIGAL
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11
                                                      Case No.: 21-cv-00021-VKD
12
                                                     PLAINTIFF’S FIRST AMENDED
13   JORGE MADRIGAL, an individual,                  COMPLAINT FOR DAMAGES AND
                     Plaintiff,                      DEMAND FOR JURY TRIAL:
14
15          vs.
                                                         1. Disability Discrimination
                                                         2. Failure to Accommodate
16                                                       3. Failure to Engage in the Good Faith
     PERFORMANCE TRANSPORTATION,                            Interactive Process
17   LLC, a limited liability company; and DOES 1-       4. Retaliation in Violation of the Fair
     100,                                                   Employment and Housing Act
18                                                       5. Wrongful Termination in Violation of
                                                            Public Policy
19
                    Defendants.
                                                             Over $25,000
20
21   PLAINTIFF complains and alleges as follows:
22          1.      On information and belief, Plaintiff, JORGE MADRIGAL, is a resident of the
23   State of California.
24          2.      At all times herein mentioned, Defendant, PERFORMANCE
25   TRANSPORTATION, LLC. was doing business in California at 5480 Monterey Road, Gilroy,
26   CA 95020 and was the employer of Plaintiff from December 2016 through his wrongful
27   termination on or about September 18, 2020.
28



                             First Amended Complaint and Demand for Jury Trial
                                                     1
                Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 2 of 18




 1             3.    Plaintiff is ignorant of the true names and capacities, whether individual,
 2   corporate, or associate, of those Defendants fictitiously sued as DOES 1 through 100 inclusive
 3   and so Plaintiff sues them by these fictitious names. Upon discovering the true names and
 4   capacities of these fictitiously named Defendants, Plaintiff will amend this complaint to show the
 5   true names and capacities of these fictitiously named Defendants.
 6             4.    Unless otherwise alleged in this complaint, Plaintiff is informed and believes, and
 7   on the basis of that information and belief alleges that at all times herein mentioned, each of the
 8   remaining co-Defendants, in doing the things hereinafter alleged, was acting within the course,
 9   scope and under the authority of his/her/its agency, employment, or representative capacity, with
10   the consent of her/his/its co-Defendants.
11             5.    At all times herein mentioned, Plaintiff was and is an individual who suffers from
12   a physical disability. Specifically, Plaintiff suffers from diabetes, a serious health condition
13   which significantly limits the functionality of the endocrine system.
14             6.    In or around December 2016, Plaintiff was hired by Defendant as a Class A
15   Driver.
16             7.    As a Class A Driver for Defendant, Plaintiff is informed and believes that the
17   essential functions of his position were driving and delivering food items to Defendant’s
18   customers.
19             8.    In or around February 2020, Plaintiff began experiencing respiratory symptoms
20   and was thereafter diagnosed with pneumonia. Due to Plaintiff’s disability, Plaintiff had a high
21   risk of developing complications as a result of pneumonia. As a result of Plaintiff’s pneumonia,
22   Plaintiff was hospitalized.
23             9.    In an effort to recover from the pneumonia which worsened due to Plaintiff’s
24   diabetes, Plaintiff was placed on medical leave by his physician for sixteen days. Plaintiff
25   provided doctor’s notes to his employer confirming the same.
26             10.   Although Plaintiff subsequently recovered from pneumonia, Plaintiff’s physician
27   extended Plaintiff’s medical leave to September 2020 as a result of Plaintiff’s disability,
28   specifically Plaintiff’s diabetes, and Plaintiff’s status as “high risk” in the climate of the COVID-



                             First Amended Complaint and Demand for Jury Trial
                                                       2
                Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 3 of 18




 1   19 pandemic. While COVID-19 can be deadly to any individual, it poses unique and heightened
 2   risks to individuals with disabilities.
 3             11.   According to the U.S. Centers for Disease Control and Prevention (CDC), certain
 4   groups are considered particularly vulnerable and placed at a higher risk for severe illness
 5   from COVID-19. These include individuals: who are 65 years and older, who have chronic lung
 6   disease or moderate to severe asthma, who are immunocompromised, with severe obesity,
 7   with diabetes, with chronic kidney disease undergoing dialysis, and with liver disease.
 8   CDC, People Who Are at Higher Risk for Severe Illness, available at:
 9   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
10             12.   On or about August 25, 2020, Defendant requested updated paperwork from
11   Plaintiff’s physician regarding Plaintiff’s disability and medical leave.
12             13.   Plaintiff complied with Defendant’s request on or about September 2, 2020 with
13   completed paperwork from Plaintiff’s physician informing Defendant of Plaintiff’s ability to
14   return to work with a temporary accommodation of minimizing contact with people for six to
15   twelve months.
16             14.   Plaintiff is informed and believes that he was able to perform all the essential
17   functions of his Class A Driver position, including driving and delivering shipments to customer
18   locations, with or without reasonable accommodation. Based on Plaintiff’s disability and high-
19   risk status during the COVID-19 pandemic, Plaintiff requested to return to work with a
20   temporary reasonable accommodation of minimizing contact with people for six to twelve
21   months per his physician’s orders.
22             15.   Upon receipt of Plaintiff’s request for accommodation, Defendant scheduled a
23   meeting with Plaintiff on or about September 8, 2020.
24             16.   On or about September 8, 2020, Plaintiff met with Defendant to discuss his
25   requests for accommodation and return to work. Specifically, Plaintiff met with Defendant’s
26   agents Remy Sablan of Defendant’s human resources department, Bryant Keith and Arturo
27   Cortez.
28



                              First Amended Complaint and Demand for Jury Trial
                                                       3
              Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 4 of 18




 1           17.     During this meeting, Plaintiff proposed a transition to a position within
 2   Defendant’s warehouse to accommodate Plaintiff’s disability and request for minimal contact
 3   with other persons. Defendant’s agents denied Plaintiff’s request and failed to offer any other
 4   options to attempt to accommodate Plaintiff’s disability and simply ended the meeting. As such,
 5   Defendants failed to participate in good faith during the “interactive process.”
 6           18.     Accommodations could have been made for Plaintiff such as placement in a
 7   warehouse position, policies regarding minimal contact or contactless delivery measures or
 8   assignment to a driving route such as a “key drop” or long-haul route which involves limited to
 9   no interaction with customers.
10           19.     Plaintiff is informed and believes and based thereon alleges that Defendant
11   operated a long-haul route between the Gilroy area and Los Angeles. This route involves little if
12   any customer contact and was not regularly assigned to any particular driver. Defendant’s agents
13   were aware of this position and failed to offer it to Plaintiff despite its availability.
14           20.     Rather than make any attempt to accommodate Plaintiff, Plaintiff was terminated
15   by Defendants on or about September 18, 2020 due to his disability and in retaliation for his
16   request for an accommodation of his disability.
17           21.     Specifically, Defendant’s agent “Remy Sablan” informed Plaintiff via letter that
18   Plaintiff was being terminated following the September 8th meeting because there was allegedly
19   “no reasonable accommodation that PFG can provide” for Plaintiff’s “permanent work
20   restrictions” and thereafter provided Plaintiff with paperwork stating his employment ended due
21   to “voluntary quit effective 9/18/2020.”
22           22.     Plaintiff is informed and believes that Defendant’s stated reason for termination
23   and attempt to classify Plaintiff’s termination as voluntary was pretextual based on (1)
24   Defendant’s sole reason for Plaintiff’s termination is related to his disability and nothing else, (2)
25   Plaintiff and his physician made repeated assertions that Plaintiff’s requested accommodations
26   were temporary, not permanent as suggested by Mr. Sablan, (3) Plaintiff was informed of and
27   believes Defendant had open driving and warehouse positions that could have accommodated
28   Plaintiff’s disability, and (4) Plaintiff excelled in his position for nearly four years when he was



                              First Amended Complaint and Demand for Jury Trial
                                                         4
                  Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 5 of 18




 1   terminated almost immediately in response to his request to return to work with reasonable
 2   accommodations of his disability.
 3           23.      The temporal proximity between the “accommodation” meeting and Plaintiff’s
 4   termination together with nearly four years of excellent work performance and termination
 5   immediately following Plaintiff’s participation in a protected activity, specifically Plaintiff’s
 6   request to return to work with reasonable accommodation of his disability, is sufficient to
 7   establish pretext. See Arteaga v. Brink‘s, Inc., 163 Cal. App. 4th 327, 353 (2d Dist. 2008);
 8   Shirley v. Chrysler First, Inc. (5th Cir.1992) 970 F.2d 39, 42–44; Moss v. Bluecross, Blue Shield
 9   of Kansas, Inc. (D.Kan.2008) 534 F.Supp.2d 1190, 1202–1204.)
10           24.      Plaintiff is therefore informed and believes that Plaintiff’s disability was a
11   substantial motivating factor in Defendant’s decision to terminate Plaintiff. Plaintiff is further
12   informed that Plaintiff’s termination was in retaliation for his requests for accommodation of his
13   disability.
14           25.      As a result of being subjected to discrimination, retaliation and termination of
15   employment by Defendant due to Plaintiff’s disability, Plaintiff suffered emotional distress and
16   medical expenses. Further, as a result of all of the foregoing and following actions taken towards
17   Plaintiff as alleged herein, Plaintiff has incurred loss of earnings and benefits in an amount not
18   yet ascertained.
19           26.      All of the foregoing and following actions taken towards the Plaintiff as alleged
20   herein were carried out by Defendant and Defendant’s agent Remy Sablan in a deliberate, cold,
21   callous, malicious, oppressive, and intentional manner in order to injure and damage the
22   Plaintiff.
23           27.      As a direct and proximate result of the unlawful acts of Defendants, Plaintiff has
24   suffered and continues to suffer from losses of earnings and otherwise in amounts as yet
25   unascertained but subject to proof at trial.
26   ///
27   ///
28   ///



                              First Amended Complaint and Demand for Jury Trial
                                                        5
                 Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 6 of 18




 1                                           First Cause of Action
 2                                  DISABILITY DISCRIMINATION
 3          28.      Plaintiff re-alleges the information set forth in Paragraphs 1-27 as though fully set
 4   forth and alleged herein.
 5          29.      This cause of action is based upon Government Code section 12926(m), which
 6   defines physical disability as having any physiological disease, disorder, condition, cosmetic
 7   disfigurement, or anatomical loss that affects one or more of the following body systems:
 8   neurological, immunological, musculoskeletal, special sense organs, respiratory, including
 9   speech organs, cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic, skin
10   and endocrine, and the disability limits an individual's ability to participate in major life
11   activities. This cause of action is also based upon Government Code section 12940 for
12   discriminating against Plaintiff on the basis of physical disability.
13          30.      Plaintiff’s disability (actual and/or perceived), specifically diabetes, constituted a
14   disability as defined above in Government Code §12926(m).
15          31.      Defendants are an “employer” as defined by and subject to Government Code
16   section 12900, et al.
17          32.      Plaintiff has exhausted his administrative remedies under the California Fair
18   Employment and Housing Act by filing charges that Defendant violated the California Fair
19   Employment and Housing Act and was issued the Notice of Case Closure/Right-to-Sue Letter
20   granting Plaintiff the right to bring suit against Defendant.
21          33.      Defendant was aware that Plaintiff was disabled or at least perceived that he was
22   disabled.
23          34.      Plaintiff is informed and believes that he was able to perform all the essential
24   functions of his Class A Driver position, namely driving and delivering customer orders, with or
25   without reasonable accommodation. This is supported by Plaintiff’s excellent work performance
26   for nearly four years.
27          35.      Because Plaintiff suffered actual and perceived physical disabilities including
28   diabetes and was high risk during the COVID-19 pandemic, Plaintiff requested to return to work



                              First Amended Complaint and Demand for Jury Trial
                                                        6
              Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 7 of 18




 1   from medical leave with the reasonable accommodation of minimizing his contact with people in
 2   an effort to limit potential exposure to the COVID-19 virus.
 3          36.     Reasonable accommodations could have been made for Plaintiff’s disability, such
 4   as placement in a warehouse position, policies regarding minimal contact or contactless delivery
 5   measures or assignment to a driving route such as a “key drop” or long-haul route which
 6   involves limited to no interaction with customers, but were not provided.
 7          37.     As described in further detail above, Defendant discriminated against Plaintiff in
 8   violation of the Government Code sections set forth herein by terminating Plaintiff’s
 9   employment because of his disability (actual and/or perceived) and his status as a high-risk
10   person during the COVID-19 pandemic when Plaintiff attempted to return from medical leave.
11          38.     As a direct, foreseeable, and proximate result of the conduct of Defendant,
12   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses, job
13   benefits, and other employment benefits which he would have received from Defendants, plus
14   expenses incurred in obtaining substitute employment and not being regularly employed all to
15   his damage in a sum within the jurisdiction of this court, to be ascertained according to proof.
16          39.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
17   and bad faith manner in which said Defendant and Defendant’s agents, including but not limited
18   to Remy Sablan, engaged in those acts as described in this cause of action entitle Plaintiff to
19   punitive damages against said Defendants in an amount within the jurisdiction of this court, to be
20   ascertained by the fact finder, that is sufficiently high to punish said Defendants, deter them from
21   engaging in such conduct again, and to make an example of them to others.
22          40.     Plaintiff is informed and believes and based thereon alleges that the punitive
23   conduct of said Defendants was ratified by those other individuals who were managing agents of
24   said Defendants including but not limited to Remy Sablan who personally denied Plaintiff’s
25   accommodation requests and thereafter terminated Plaintiff in response to his request to return to
26   work with temporary accommodations. These unlawful acts were further ratified by Defendants
27   and done with a conscious disregard for Plaintiff's rights and with the intent, design and purpose
28



                             First Amended Complaint and Demand for Jury Trial
                                                       7
              Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 8 of 18




 1   of injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in
 2   this cause of action in a sum to be determined at the time of trial.
 3          41.     Plaintiff also prays for reasonable costs and attorney fees against said Defendants,
 4   as allowed by California Government Code §12965 and any other applicable statutes for
 5   Plaintiff's prosecution of this action in reference to the time Plaintiff's attorney spends pursuing
 6   this cause of action as well as any other applicable statutes.
 7                                         Second Cause of Action
 8                                  FAILURE TO ACCOMMODATE
 9          42.     Plaintiff re-alleges the information set forth in Paragraphs 1-41 as though fully set
10   forth and alleged herein.
11          43.      Government Code section 12940, subdivision (m), provides that it is an unlawful
12   employment practice “[f]or an employer or other entity covered by this part to fail to make
13   reasonable accommodation for the known physical or mental disability of an applicant or
14   employee.”
15          44.     Government Code section 12926, subdivision (p) provides: “‘Reasonable
16   accommodation’ may include either of the following: (1) Making existing facilities used by
17   employees readily accessible to, and usable by, individuals with disabilities. (2) Job
18   restructuring, part-time or modified work schedules, reassignment to a vacant position,
19   acquisition or modification of equipment or devices, adjustment or modifications of
20   examinations, training materials or policies, the provision of qualified readers or interpreters,
21   and other similar accommodations for individuals with disabilities.”
22          45.      California Code of Regulations, title 2, section 11068, subdivision (a), provides
23   that “[a]n employer or other covered entity has an affirmative duty to make reasonable
24   accommodation(s) for the disability of any individual applicant or employee if the employer or
25   other covered entity knows of the disability, unless the employer or other covered entity can
26   demonstrate, after engaging in the interactive process, that the accommodation would impose an
27   undue hardship.” (Italics added.)
28



                             First Amended Complaint and Demand for Jury Trial
                                                       8
                 Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 9 of 18




 1              46.   Employers have an affirmative duty to make reasonable accommodation(s) for an
 2   employee if it knows of an employee's disability, even if the employee does not request an
 3   accommodation. (Prilliman v. United Air Lines, Inc. (1997) 53 Cal.App.4th 935, 949-50.)
 4              47.   California Code of Regulations, title 2, section 11068, subdivision (e), further
 5   provides that an employer “is required to consider any and all reasonable accommodations of
 6   which it is aware, or which are brought to its attention by the applicant or employee, except ones
 7   that create an undue hardship. The employer or other covered entity shall consider the preference
 8   of the applicant or employee to be accommodated but has the right to select and implement an
 9   accommodation that is effective for both the employee and the employer or other covered
10   entity.”
11              48.   Plaintiff has exhausted his administrative remedies under the California Fair
12   Employment and Housing Act by filing charges that Defendants discriminated against him and
13   his employment and violated the California Fair Employment and Housing Act and has received
14   a Right to Sue Letter.
15              49.   Plaintiff’s disability (actual and/or perceived), specifically his diabetes,
16   constituted a disability as defined above in Government Code §12926(m).
17              50.   Defendants are an “employer” as defined by and subject to Government Code
18   section 12900, et al.
19              51.   Plaintiff is informed and believes and on that basis alleges that Defendants were
20   aware of Plaintiff’s disability (actual and/or perceived) as described above.
21              52.   Plaintiff was able to perform all the essential functions of his Class A Driver
22   position, namely driving and delivering customer orders, with or without reasonable
23   accommodation.
24              53.   Because Plaintiff suffered actual and perceived physical disabilities including
25   diabetes and was high risk during the COVID-19 pandemic, Plaintiff requested to return to work
26   with the reasonable accommodation of minimizing his contact with people.
27              54.   Reasonable accommodations could have been made for Plaintiff’s physical
28   disability, such as placement in a warehouse position, policies regarding minimal contact or



                              First Amended Complaint and Demand for Jury Trial
                                                         9
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 10 of 18




 1   contactless delivery measures or assignment to a driving route such as a “key drop” or long-haul
 2   route which involves limited to no interaction with customers, but were not provided.
 3           55.     Plaintiff is informed and believes and based thereon alleges that Defendant
 4   operated a long-haul route between the Gilroy area and Los Angeles. This route involves little if
 5   any customer contact and was not regularly assigned to any particular driver. Defendant’s agents
 6   were aware of this position and failed to offer it to Plaintiff despite its availability and the perfect
 7   fit between the route’s characteristics and Plaintiff’s medical needs.
 8           56.     Defendant failed to reasonably accommodate Plaintiff’s disability where (1)
 9   Defendant did not permit Plaintiff to return to his Class A Driver position with reasonable
10   accommodations such as “key drop” assignments as described above, (2) Defendant did not
11   transfer Plaintiff to an open long-haul driving position with limited to no customer contact, and
12   (3) Defendant did not transfer Plaintiff to an open warehouse position where social distancing
13   measures were in place. Rather than temporarily accommodate Plaintiff’s disability as described
14   herein or in any other method Defendant could have proposed, Defendant terminated Plaintiff’s
15   employment.
16           57.     As a result of being subjected to Defendant’s failure to accommodate and
17   termination of employment in retaliation for Plaintiff’s requests for accommodation, Plaintiff
18   suffered emotional distress. Further, as a result of all of the foregoing and following actions
19   taken towards Plaintiff as alleged herein, Plaintiff has incurred loss of earnings and benefits in an
20   amount not yet ascertained.
21           58.     As a direct, foreseeable, and proximate result of the conduct of Defendants,
22   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses, job
23   benefits, and other employment benefits which he would have received from Defendants, plus
24   expenses incurred in obtaining substitute employment and not being regularly employed all to
25   his damage in a sum within the jurisdiction of this court, to be ascertained according to proof.
26           59.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
27   and bad faith manner in which said Defendant and Defendant’s agents, including but not limited
28   to Remy Sablan, engaged in those acts as described in this cause of action entitle Plaintiff to



                             First Amended Complaint and Demand for Jury Trial
                                                        10
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 11 of 18




 1   punitive damages against said Defendants in an amount within the jurisdiction of this court, to be
 2   ascertained by the fact finder, that is sufficiently high to punish said Defendants, deter them from
 3   engaging in such conduct again, and to make an example of them to others. Plaintiff is informed
 4   and believes and based thereon alleges that the punitive conduct of said Defendants was ratified
 5   by those other individuals who were managing agents of said Defendants including but not
 6   limited to Remy Sablan who terminated Plaintiff in response to his request to return to work with
 7   temporary accommodations. These unlawful acts were further ratified by Defendants and done
 8   with a conscious disregard for Plaintiff's rights and with the intent, design and purpose of
 9   injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in
10   this cause of action in a sum to be determined at the time of trial.
11           60.        Plaintiff also prays for reasonable costs and attorney fees against said Defendants,
12   as allowed by California Government Code §12965 and any other applicable statutes for
13   Plaintiff's prosecution of this action in reference to the time Plaintiff's attorney spends pursuing
14   this cause of action as well as any other applicable statutes.
15                                             Third Cause of Action
16          FAILURE TO ENGAGE IN THE GOOD FAITH INTERACTIVE PROCESS
17           61.        Plaintiff re-alleges the information set forth in Paragraphs 1-60 as though fully set
18   forth at length.
19           62.        California Code of Regulations, title 2, section 11068, subdivision (a), provides
20   that “[a]n employer or other covered entity has an affirmative duty to make reasonable
21   accommodation(s) for the disability of any individual applicant or employee if the employer or
22   other covered entity knows of the disability, unless the employer or other covered entity can
23   demonstrate, after engaging in the interactive process, that the accommodation would impose an
24   undue hardship.” (Italics added.)
25           63.        California Code of Regulations, title 2, section 11069, subdivision (a) provides, in
26   pertinent part, that “[w]hen needed to identify or implement an effective, reasonable
27   accommodation for an employee or applicant with a disability, the FEHA requires a timely, good
28   faith, interactive process between an employer or other covered entity and an applicant,



                                First Amended Complaint and Demand for Jury Trial
                                                         11
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 12 of 18




 1   employee, or the individual's representative, with a known physical or mental disability or
 2   medical condition.”
 3          64.     The FEHA makes it an unlawful employment practice to fail to engage in a
 4   timely, good faith, interactive process with an employee and/or the employee's physician to
 5   determine effective reasonable accommodations, if any, in response to a request for reasonable
 6   accommodation by an employee with a known physical or mental disability or medical
 7   condition. (Gov. Code, § 12940, subd. (n).)
 8          65.     To satisfy the “good faith” element, employers should “meet with the employee
 9   who requests an accommodation, request information about the condition and what limitations
10   the employee has, ask the employee what he or she specifically wants, show some sign of having
11   considered employee's request, and offer and discuss available alternatives when the request is
12   too burdensome.” Taylor v. Phoenixville School Dist., 184 F.3d 296, 317 (3d Cir.1999)
13   (Emphasis added).
14          66.     Plaintiff’s disability (actual and/or perceived), specifically his diabetes,
15   constituted a disability as defined above in Government Code §12926(m).
16          67.     Defendant is an “employer” as defined by and subject to Government Code
17   section 12900, et al.
18          68.     Plaintiff is informed and believes and on that basis alleges that Defendants were
19   aware of Plaintiff’s disability (actual and/or perceived) as described above and based on doctor’s
20   notes, medical leave requests and/or the certification provided to Defendant by Plaintiff and/or
21   Plaintiff’s physician.
22          69.     Plaintiff is informed and believed that he was able to perform all the essential
23   functions of his Class A Driver position, namely driving and delivering customer orders, with or
24   without reasonable accommodation.
25          70.     Because Plaintiff suffered actual and perceived physical disabilities including
26   diabetes and was high risk during the COVID-19 pandemic, Plaintiff requested to return to work
27   with the reasonable temporary accommodation of minimizing his contact with people.
28



                              First Amended Complaint and Demand for Jury Trial
                                                      12
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 13 of 18




 1          71.     Reasonable accommodations could have been made for Plaintiff’s physical
 2   disability, such as placement in a warehouse position, policies regarding minimal contact or
 3   contactless delivery measures or assignment to a driving route such as a “key drop” or long-haul
 4   route which involves limited to no interaction with customers, but were not provided.
 5          72.     On or about September 8, 2020, Plaintiff met with Defendant to discuss his
 6   requests for accommodation and return to work. Specifically, Plaintiff met with Defendant’s
 7   agents Remy Sablan, Bryant Keith and Arturo Cortez.
 8          73.     During this meeting, Plaintiff proposed a transition to a position within
 9   Defendant’s warehouse to accommodate Plaintiff’s disability and request for minimal contact
10   with other persons. Defendant denied Plaintiff’s request and failed to offer any other options to
11   accommodate Plaintiff’s disability and simply ended the meeting. As such, Defendant failed to
12   participate in good faith during the interactive process and simply terminated Plaintiff’s
13   employment eight days later.
14          74.     As alleged herein and in violation of California Government Code section
15   12940(n), Defendant violated the California Fair Employment and Housing Act by, among other
16   things, refusing and/or failing to engage in a timely, good faith, interactive process with Plaintiff
17   regarding his work restrictions and disabilities.
18          75.     As a direct and proximate result of Defendant’s willful, knowing, and intentional
19   failure to engage in the interactive process, Plaintiff has sustained and continues to sustain
20   substantial losses in earnings and other employment benefits.
21          76.     As a direct, foreseeable, and proximate result of the conduct of Defendants,
22   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses, job
23   benefits, and other employment benefits which he would have received from Defendants, plus
24   expenses incurred in obtaining substitute employment and not being regularly employed all to
25   her damage in a sum within the jurisdiction of this court, to be ascertained according to proof.
26          77.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
27   and bad faith manner in which said Defendant and Defendant’s agents, including but not limited
28   to Remy Sablan, engaged in those acts as described in this cause of action entitle Plaintiff to



                             First Amended Complaint and Demand for Jury Trial
                                                         13
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 14 of 18




 1   punitive damages against said Defendants in an amount within the jurisdiction of this court, to be
 2   ascertained by the fact finder, that is sufficiently high to punish said Defendants, deter them from
 3   engaging in such conduct again, and to make an example of them to others. Plaintiff is informed
 4   and believes and based thereon alleges that the punitive conduct of said Defendants was ratified
 5   by those other individuals who were managing agents of said Defendants including but not
 6   limited to Remy Sablan who terminated Plaintiff in response to his request to return to work with
 7   temporary accommodations. These unlawful acts were further ratified by Defendants and done
 8   with a conscious disregard for Plaintiff's rights and with the intent, design and purpose of
 9   injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in
10   this cause of action in a sum to be determined at the time of trial.
11                                          Fourth Cause of Action
12   RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
13           78.     Plaintiff re-alleges the information set forth in Paragraphs 1-77 as though fully set
14   forth and alleged herein.
15           79.     This cause of action is based upon California Government Code Section 12940, et
16   seq. which prohibits employers from retaliating against employees who make a request for
17   accommodation for their disabilities and who complain of a lack of accommodation for their
18   disabilities; and prohibits employers from retaliating against employees who complain of
19   disability discrimination.
20           80.     Government Code section 12940, subdivision (h), prohibits covered employers
21   and/or persons from retaliating against employees for exercising any right under the FEHA.
22           81.     Defendant violated California Government Code Section 12940, et seq. by doing
23   the following acts all because of Plaintiff’s disability and requests for accommodation, including
24   but not limited to, terminating Plaintiff due to his disability, his status as high risk during the
25   COVID-19 pandemic and in response to his requests for accommodation of his disability as
26   described in the general allegations above.
27           82.     Plaintiff has exhausted his administrative remedies under the California Fair
28   Employment and Housing Act by filing charges that Defendants discriminated and retaliated



                             First Amended Complaint and Demand for Jury Trial
                                                       14
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 15 of 18




 1   against her and her employment and violated the California Fair Employment and Housing Act
 2   and has received a Right to Sue Letter.
 3          83.     As a direct and proximate result of Defendant’s willful, knowing, and intentional,
 4   retaliation, Plaintiff has sustained and continues to sustain substantial losses in earnings and
 5   other employment benefits.
 6          84.     As a direct, foreseeable, and proximate result of the conduct of Defendants,
 7   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses, job
 8   benefits, and other employment benefits which he would have received from Defendants, plus
 9   expenses incurred in obtaining substitute employment and not being regularly employed all to
10   his damage in a sum within the jurisdiction of this court, to be ascertained according to proof.
11          85.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
12   and bad faith manner in which said Defendant and Defendant’s agents, including but not limited
13   to Remy Sablan, engaged in those acts as described in this cause of action entitle Plaintiff to
14   punitive damages against said Defendants in an amount within the jurisdiction of this court, to be
15   ascertained by the fact finder, that is sufficiently high to punish said Defendants, deter them from
16   engaging in such conduct again, and to make an example of them to others. Plaintiff is informed
17   and believes and based thereon alleges that the punitive conduct of said Defendants was ratified
18   by those other individuals who were managing agents of said Defendants including but not
19   limited to Remy Sablan who terminated Plaintiff in response to his request to return to work with
20   temporary accommodations. These unlawful acts were further ratified by Defendants and done
21   with a conscious disregard for Plaintiff's rights and with the intent, design and purpose of
22   injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in
23   this cause of action in a sum to be determined at the time of trial.
24          86.     Defendants, and each of them, committed the acts alleged herein recklessly,
25   maliciously, fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff, for
26   an improper and evil motive amounting to malice (as described above), and with a reckless and
27   conscious disregard of Plaintiffs’ rights. All actions of Defendants, and each of them, their
28   agents and employees, herein alleged were known, ratified and approved by the Defendants, and



                             First Amended Complaint and Demand for Jury Trial
                                                      15
             Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 16 of 18




 1   each of them. Plaintiff is thus entitled to recover punitive and exemplary damages from
 2   Defendants, and each of them, for these wanton, obnoxious, and despicable acts as allowed by
 3   law, that will sufficiently punish, make an example of, and deter future conduct by Defendants.
 4                                              Fifth Cause of Action
 5                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
 6           87.     Plaintiff re-alleges the information set forth in Paragraphs 1-86 above and by this
 7   reference incorporates said paragraphs herein as though fully set forth at length.
 8           88.     Plaintiff’s employment was wrongfully terminated, in violation of substantial and
 9   fundamental public policies of the State of California that inures to the benefit of the public, with
10   respect to retaliation, tortious discharge, and adverse employment actions taken against Plaintiff
11   for complaining of labor code violations, all in violation of various state statutes including but
12   not limited to violations of California’s Constitution and the Fair Employment and Housing Act.
13           89.     As a result of their employment relationship, Defendant was obligated to restrain
14   from discharging Plaintiff for reasons which violate or circumvent said policy, law, or the
15   objectives that underlie each and not to compound their illegal conduct by discriminating against
16   and retaliating against Plaintiff.
17           90.    Defendant’s act of discriminating against Plaintiff on the basis of his disability by
18   terminating his employment and retaliating against Plaintiff in response to his requests for
19   accommodation of his disability by terminating Plaintiff constitutes wrongful termination in
20   violation of public policy.
21           91.    As a direct and proximate result of Defendant’s willful, knowing, and intentional
22   failure to engage in the interactive process, Plaintiff has sustained and continues to sustain
23   substantial losses in earnings and other employment benefits.
24           92.     As a direct, foreseeable, and proximate result of the conduct of Defendants,
25   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses, job
26   benefits, and other employment benefits which he would have received from Defendants, plus
27   expenses incurred in obtaining substitute employment and not being regularly employed all to
28   his damage in a sum within the jurisdiction of this court, to be ascertained according to proof.



                              First Amended Complaint and Demand for Jury Trial
                                                      16
              Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 17 of 18




 1           93.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
 2   and bad faith manner in which said Defendant and Defendant’s agents, including but not limited
 3   to Remy Sablan, engaged in those acts as described in this cause of action entitle Plaintiff to
 4   punitive damages against said Defendants in an amount within the jurisdiction of this court, to be
 5   ascertained by the fact finder, that is sufficiently high to punish said Defendants, deter them from
 6   engaging in such conduct again, and to make an example of them to others. Plaintiff is informed
 7   and believes and based thereon alleges that the punitive conduct of said Defendants was ratified
 8   by those other individuals who were managing agents of said Defendants including but not
 9   limited to Remy Sablan who terminated Plaintiff following his request to return to work with
10   temporary accommodations. These unlawful acts were further ratified by Defendants and done
11   with a conscious disregard for Plaintiff's rights and with the intent, design and purpose of
12   injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in
13   this cause of action in a sum to be determined at the time of trial.
14           94.     As a result of Defendant's retaliatory or other illegal and prohibited acts as alleged
15   herein, Plaintiff is entitled to reasonable attorney's fees and costs of suit.
16           95.     The damages herein exceed $25,000.00.
17           96.     Plaintiff requests a jury trial.
18
19        WHEREFORE, Plaintiff prays for the following relief:
20   1.      For special damages in an amount according to proof for Plaintiff’s loss of past and
21           future earnings, loss of benefits, loss of bonuses, expenses to obtain new employment,
22           loss of job security and all damages flowing therefrom;
23   2.      For all general and special damages to compensate Plaintiff for any past and future
24           medical expenses and suffering and related damages;
25   3.      For punitive damages, as allowed by law, that will sufficiently punish, make an example
26           of, and deter future conduct by Defendants;
27   4.      For all penalties under all relevant statutes;
28   5.      For all costs and disbursements incurred in this suit;



                              First Amended Complaint and Demand for Jury Trial
                                                        17
            Case 5:21-cv-00021-VKD Document 30 Filed 04/19/21 Page 18 of 18




 1   6.    For all interest as allowed by law;
 2   7.    For attorney’s fees and costs; and
 3   8.    For such other and further relief as the Court deems just and proper.
 4
 5
     DATED: April 19, 2021                                ABRAMSON LABOR GROUP
 6
 7
 8
                                                        By:___/s/ Christina Begakis____
 9                                                            Christina Begakis, Esq.
                                                              Attorneys for Plaintiff
10                                                            JORGE MADRIGAL
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           First Amended Complaint and Demand for Jury Trial
                                                   18
